Citation Nr: 0727999	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for bilateral 
hammertoes.

3.  Entitlement to service connection for a disability 
manifested by left foot fad pad atrophy and fat pad 
migration.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's August 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects his request for a hearing before 
a Veterans Law Judge at a local VA office.  However, by a 
September 2004 communication, the veteran notified the RO 
that he would not be attending the hearing and wished for his 
case to be sent to the Board.  Accordingly, the Board 
concludes that the appellant has effectively withdrawn his 
request for such a hearing.  38 C.F.R. §§ 20.702(d), 
20.704(d).

The issues of entitlement to service connection for bilateral 
hammertoes and left foot fad pad atrophy and fat pad 
migration are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus was not manifested during service or within 
one year of separation and is unrelated to service, to 
include claimed exposure to ionizing radiation.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated 
by service, nor may it be presumed to be the result of active 
service or of exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1110, 1112(c), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(d), 3.311 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his diabetes mellitus, which 
developed approximately forty years ago, was caused by 
radiation exposure during his participation in the American 
occupation of Japan.  Claims based upon exposure to ionizing 
radiation are governed by separate regulations and each 
provides a separate and distinct basis for establishing 
service connection based on exposure to ionizing radiation.  
See 38 C.F.R. §§ 3.309, 3.311.

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c).  On the other hand, the 
veteran may establish a claim under 38 C.F.R. § 3.311 if he 
was exposed to ionizing radiation while in service, 
subsequently developed one of the radiogenic diseases listed, 
and the disease became manifested during the requisite 
latency period.  See 38 C.F.R. § 3.311(b).  For the purpose 
of this analysis, radiogenic diseases include those diseases 
listed under 38 C.F.R. § 3.311(b)(1).  Third, inasmuch as 
statutory and regulatory provisions regarding service 
connection for radiogenic diseases do not operate to exclude 
the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease etiologically related to in-service events.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the evidence does not support the veteran's 
claim.  Significantly, without reaching the issue of whether 
the veteran participated in a radiation-risk activity, the 
evidence does not show that he is currently diagnosed with 
one of the diseases specific to radiation-exposed veterans 
(which essentially includes various cancers).  His claim 
focuses on the development of diabetes mellitus, which is not 
one of the medical conditions listed in 38 C.F.R. § 3.309(d).  
This fact alone is sufficient to deny the claim based on the 
provisions of 38 C.F.R. § 3.309.

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  
Significantly, diabetes mellitus is not listed as a 
radiogenic disease under the regulations.  Moreover, the 
veteran has not submitted competent scientific or medical 
evidence that his current diabetes mellitus is the result of 
a radiogenic disease.  Accordingly, the Board need not reach 
the issue of dose estimation.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
See 38 U.S.C.A. § 1110.  In this regard, the Board finds no 
in-service reference to diabetes.  The veteran's October 1946 
Report of Physical Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement reflects a 
normal clinical evaluation of his endocrine system and a 
negative urinalysis for sugar.  Urinalysis was similarly 
negative for sugar upon VA examination in March 1947 and 
November 1952.  Moreover, a July 2002 statement from the 
veteran recalls that he was initially diagnosed with diabetes 
approximately 40 years previously, in 1962, nearly 16 years 
after his separation from active duty service.  

Accordingly, inasmuch as the provisions of 38 C.F.R. §§ 3.307 
and 3.309, establishing service connection based on certain 
chronic diseases, such as diabetes mellitus, by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service are not for 
application.

It is acknowledged that the veteran has provided an April 
2002 statement from his private physician which notes his 
greater than 40 year history of diabetes, that he is the only 
sibling out of nine to develop diabetes, his participation in 
the occupation of Japan during World War II, and that it is 
unusual of someone of his youth and family history to develop 
diabetes at the time of its clinical onset.  The examiner 
further noted that many members of the armed forces developed 
diabetes post Japan occupation and that these individuals are 
entitled to benefits as a combat-involved illness.  
Notwithstanding the above comments, the examiner did not 
provide an opinion with respect to the etiological 
relationship between the veteran's diabetes and his period of 
active duty service, to include his participation in the 
occupation of Japan during World War II.  This opinion does 
not provide evidence in support of the veteran's claim for 
service connection for diabetes mellitus.  

The Board places significant probative value on the nearly 16 
year gap between discharge from military service and the 
initial clinical onset of diabetes and finds that the post 
service symptomatology is too remote in time to support a 
finding of in service onset, particularly given the lack of 
continuity of symptomatology during the multi year gap 
between military discharge in 1946 and the veteran's own 
recollection of diagnosis and treatment for diabetes mellitus 
in approximately 1962.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

In addition, there is no evidence establishing a medical 
nexus between his current diagnosis of diabetes mellitus and 
military service.  Accordingly, the Board finds that the 
claim must be denied on a direct basis.

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in June 2002 and provided to 
the appellant prior to the December 2002 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claim.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of this notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service, 
within an applicable presumptive period, or that there is any 
competent credible medical evidence showing or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4).  As service and post service medical records provide 
no basis to grant this claim, and provide highly negative 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In this case, it is important to note that the Board has 
considered the medical opinion cited above and the decision 
in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, the outcome of this claim hinges on what occurred, 
or more precisely what did not occur, during service.  In the 
absence of evidence of the residuals of an in-service injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on his 
uncorroborated assertions.  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or to obtain a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).  In this case, the evidence of record does not 
support the veteran's claim of entitlement to service 
connection for diabetes mellitus.  


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to radiation exposure, is denied.


REMAND

The veteran seeks service connection for bilateral hammertoes 
and a disability manifested by left foot fat pad atrophy and 
fat pad migration, asserting that such conditions are due to 
service or existed prior to service and were aggravated 
therein.  

The veteran's service medical records reflect that bilateral 
hammertoes were noted upon induction examination in January 
1945; he was surgically treated for ingrown toenail, medial 
side of right great toenail in April 1945; and was diagnosed 
with severe epidermophytosis of the left foot in July 1946.  

In addition, an April 2002 statement from the veteran's 
private physician notes the veteran's current complaints of 
pain under the left foot metatarsals and his diagnoses of 
hammertoes and fat pad atrophy as well as distal migration of 
his fat pad, his history of significant soft tissue infection 
with slough a this area during service in Japan during World 
War II, and concludes that it is "certainly possible" that 
this has contributed to an ongoing chronic problem at the 
plantar aspect of his left foot.  However, this impression 
was not based on a review of the veteran's medical history, 
to include his service medical records.

While the April 2002 medical statement is not adequate 
evidence to grant the claims with respect to the veteran's 
feet, based on this statement in conjunction with the 
veteran's service medical records, the Board finds that a VA 
examination to determine the etiology of the veteran's 
current foot impairment based on a review of his claims file 
is necessary under 38 U.S.C.A. § 5103A(d) and the decision in 
McLendon (holding, as alluded to above, that the Secretary's 
obligations under section 5103A to provide a claimant with a 
medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").

With respect to the claim for service connection for 
bilateral hammertoes, which were noted upon induction 
examination, it is noted that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Accordingly, this case is REMANDED as follows:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may 
possess additional records pertinent to 
his claims.  After obtaining any 
necessary authorization from the 
appellant for the release of medical 
records, the RO should obtain these 
records and associate them with the file.  
The attention of the RO is specifically 
directed to copies of medical records 
from S.M., and J.S., the physicians from 
whom the veteran submitted statements, 
dated in April 2002, in support of his 
claims.  

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of his bilateral 
hammertoes and disability manifested by 
left foot fat pad atrophy and fat pad 
migration.  His claims folder must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
impairment of either foot is related to 
the veteran's period of active duty 
service from January 1945 to November 
1946.

In addition, the examiner is requested to 
provide an opinion as to whether 
hammertoes, which existed prior to 
enlistment were aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of disease or injury 
sustained during service.  If so, whether 
such increase in severity was beyond the 
natural progress of the disease.  

The opinions requested should reflect 
consideration of the veteran's treatment 
for ingrown toenail and severe 
epidermophytosis of the left foot noted 
in service.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the dispositions remain unfavorable, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


